Citation Nr: 0317667	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had active military service from May 1970 to 
July 1970.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in July 2001 on appeal from a June 1998 rating 
decision by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The July 2001 Board 
decision determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  The 
appellant appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion), issued an Order dated in November 
2002, which vacated the Board's July 2001 decision and 
remanded the matter for further proceedings, to include 
fulfilling VA's duty to notify pursuant to the Veterans 
Claims Assistance Act of 2000.


REMAND

The Joint Motion by the parties before the Court noted that 
the appellant had not been notified by VA in specific terms 
as to the evidence which would be needed to substantiate his 
claim and whether VA or the appellant is expected to attempt 
to obtain and submit such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board must remand the case in order 
to satisfy VA's duty to notify the appellant.

The Board also notes that it appears that the appellant has 
received Social Security Disability payments since the 1970s.  
An attempt to obtain these records should be made.




Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any evidence not previously provided 
to VA, which is necessary to substantiate 
his claim on appeal and whether VA or the 
appellant is expected to obtain any such 
evidence.

2.  An attempt should be made to obtain 
the appellant's records (including the 
medical records relied upon concerning 
that claim) from the Social Security 
Administration (SSA) pertinent to his 
claim for SSA disability benefits.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim at this time.  The appellant is free to submit any 
additional argument and/or evidence he desires to have 
considered in connection with this appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



